In an action to recover moneys due under a separation agreement, the defendant husband appeals from an order of the Supreme Court, Westchester County (Green, J.), dated August 6, 1984, which (1) granted the plaintiff wife’s motion for summary judgment for arrears in maintenance and child support in the sum of $8,625, and (2) denied defendant’s cross motion for summary judgment, inter alia, vacating the separation agreement.
Order affirmed, with costs.
Defendant failed to submit any probative evidence to warrant the granting of his cross motion to vacate the separation agreement. Defendant does not claim that he is uneducated or cannot read or understand the English language. The terms of the separation agreement are clearly written in simple and unambiguous language. Further, there is no evidence of any overreaching, fraud or duress by plaintiff. Accordingly, the agreement should be enforced and defendant should be held to its terms, to which he freely agreed and signed his name. Mangano, J. P., Rubin, Lawrence and Fiber, JJ., concur.